DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Double Patenting Rejection
Double Patenting
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown by table below of side-by-side comparison of claimed features and limitations:
Instant Application 
Clam 1
Copending Application 
15/856370  Claim 1
Analysis
A system comprising:
A system for bipod firearm support for a firearm comprising:
same
a coupler used for coupling at least one leg to a firearm
a coupler for coupling at least one leg to a firearm
same
wherein said at least one leg comprises an upstream end and a downstream end separated by flexible joint
wherein said at least one leg comprises an upstream end and a downstream end separated by flexible joint
same
a lock which couples with said flexible joint
a lock which couples with said flexible joint
same
wherein said leg is convertible from a rigid position wherein said lock prevents said flexible joint from flexing to a flexible position wherein said lock does not prevent said flexible joint from flexing
wherein said at least one leg is convertible from a rigid position wherein said lock prevents said flexible joint from flexing to a flexible position wherein said lock does not prevent said flexible joint from flexing
substantially the same


Claim 2 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not 
Instant Application 
Clam 2
Copending Application 
15/856370  Claim 2
Analysis
wherein said flexible joint comprises a coil
 wherein said flexible joint comprises a coil
same


Claim 3 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown by table below of side-by-side comparison of claimed features and limitations:
Instant Application 
Clam 3
Copending Application 
15/856370  Claim 3
Analysis
further comprising a hinge whereby said at least one leg can rotate relative to said coupler
comprising a hinge whereby said at least one leg rotate relative to said coupler
Substantially the same


Claim 4 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not 
Instant Application 
Clam 4
Copending Application 
15/856370  Claim 4
Analysis
further comprising a fixed hinge point which allows rotation of said hinge relative to said coupler.  

 further comprising a fixed hinge point which allows rotation of said hinge relative to said coupler
same


Claim 5 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown by table below of side-by-side comparison of claimed features and limitations:
Instant Application 
Clam 5
Copending Application 
15/856370  Claim 5
Analysis
wherein said fixed hinge point comprises an adjustable bolt.  
 wherein said fixed hinge point comprises a bolt
substantially the same


Claim 6 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not 
Instant Application 
Clam 6
Copending Application 
15/856370  Claim 6
Analysis
further comprising a biasing mechanism
further comprising a biasing mechanism
same


Claim 7 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown by table below of side-by-side comparison of claimed features and limitations:
Instant Application 
Clam 7
Copending Application 
15/856370  Claim 7
Analysis
wherein said lock is moveable along said leg, and whereby movement of the lock relative to the flexible joint determines if the leg is in the rigid position or the flexible position
 wherein said lock is moveable along said leg, and whereby movement of the lock relative to the flexible joint determines if the leg is in the rigid position or not in the rigid position.  
Substantially the same



Claim 8 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown by table below of side-by-side comparison of claimed features and limitations:
Instant Application 
Clam 8
Copending Application 
15/856370  Claim 8
Analysis
. wherein said lock surrounds the flexible joint when in the rigid position, and wherein said lock does not surround the flexible joint when in the flexible position
 wherein said lock surrounds the flexible joint when in the rigid position, and wherein said lock does not surround the flexible joint when not in the rigid position
Substantially the same


Claim 9 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown by table below of side-by-side comparison of claimed features and limitations:
Instant Application 
Clam 9
Copending Application 
15/856370  Claim 9
Analysis
wherein said lock comprises a hollow member which completely receives said flexible joint when in said rigid position, wherein said at least one leg is coupled to a locking pin which secures said leg in said rigid and said flexible positions
 wherein said lock comprises a hollow piece which completely receives said flexible joint when in said rigid position, wherein said at least one leg is coupled to a locking pin which secures said leg in said rigid and said flexible positions
Substantially the same


Claim 10 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown by table below of side-by-side comparison of claimed features and limitations:
Instant Application 
Clam 10
Copending Application 
15/856370  Claim 10
Analysis
. further comprising a housing located within said lock, wherein said housing comprises an upstream locking opening and a downstream locking opening, wherein said upstream locking opening engages said locking pin when the at least one leg is in the rigid position, and wherein said downstream locking opening engages said locking pin when 5the at least one leg is in the flexible position
 further comprising a housing located within said lock, wherein said housing comprises an upstream locking opening and a downstream locking opening, wherein said upstream locking opening engages said locking pin when the at least one leg is in the rigid position, and wherein said downstream locking opening engages said locking pin when the at least one leg is in the flexible position



Claim 11 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown by table below of side-by-side comparison of claimed features and limitations:
Instant Application 
Clam 11
Copending Application 
15/856370  Claim 11
Analysis
wherein said upstream locking opening and said downstream openings are located on opposing sides of said housing and each comprise an indentation, and wherein the openings are connected via a channel, and wherein said locking pin is manipulated to travel through said channel to engage either said upstream locking opening or said 5downstream locking opening

 wherein said upstream locking opening and said downstream openings are located on opposing sides of said housing and each comprise an indentation, and wherein the openings are connected via a channel, and wherein said locking pin is manipulated to travel through said channel to engage either said upstream locking opening or said downstream locking opening



Claim 12 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown by table below of side-by-side comparison of claimed features and limitations:
Instant Application 
Clam 12
Copending Application 
15/856370  Claim 12
Analysis
wherein said leg is rotated to allow said locking pin to engage said upstream locking opening.  
wherein said leg is rotated to allow said locking pin to engage said upstream locking opening
same


Claim 15 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown by table below of side-by-side comparison of claimed features and limitations:
Instant Application 
Clam 15
Copending Application 
15/856370  Claim 15
Analysis
wherein said second orientation is separated by at least 30 degrees from said first orientation.  
 said second extended orientation is separated by at least 30 degrees from said first retracted orientation
Substantially the same


Claim 17 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 15/856370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown by table below of side-by-side comparison of claimed features and limitations:
Instant Application 
Clam 17
Copending Application 
15/856370  Claim 17
Analysis
wherein said at least one leg comprises two legs
 wherein said at least one leg comprises two legs
same


The above rejections are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as covered in claims 1-12, 15 and 17 of instant application. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Drawings
The drawings submitted on 06/04/2020 are objected to under 37 CFR 1.84(c)  because Figures 1-25 are not labelled as “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4), specifically in Figures 21 and 22, there is a reference character thereof, which has been used to designate both "coil spring 60, 80" in Figs 10, 11, and 13 (which is described as being "left coil spring 80" in [0039]). However, as shown in Figs 21 and 22, “80” appear to be incorrectly directed to legs (as compared to legs 48, 68 of the other embodiment) and not to coil spring.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 16 is rejected under 35 U.S.C. 112(a) based on the following remarks:
Due to dependency on claim 1, claim 16 inherits the following features from claim 1:  “a system comprising: a coupler used for coupling at least one leg to a firearm; ……; 5a lock which couples with said flexible joint; wherein said leg is convertible from a rigid position wherein said lock prevents said flexible joint from flexing to a flexible position wherein said lock does not prevent said flexible joint from flexing”. 
In addition, claim 16 recites in part: “wherein said coupler is coupled to a firearm, wherein said at least one leg is rotatable relative to said firearm from a retracted orientation to an extended orientation, and wherein a majority of said leg is not housed in a housing in either orientations”. 
According to MPEP 21111, “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."   Therefore, as best understood by Examiner, the coupler and the lock of claim 16 reads on directly one particular illustrated embodiment of Figs 16-22, which is identified specifically as having a coupler 381 and a lock 370. Upon careful evaluation, it appears that the particular embodiment of Figs 16-22 with the lock 370 and coupler 381 does not have any housing at all.  Meanwhile, another embodiment (so-called “current embodiment”) which does have a housing 12 as shown in Figs 1-12, and does have a majority of leg not housed in the housing in either orientation.  
However, the main issue in attempting to combine features from two different embodiments is as follow: the “current embodiment” of Figs 1-12 requires the legs to partially retract through the bores 34, 40 into bipod body. 
On the other hand, the “one embodiment” of Figs 16-22 equipped with lock 370 and coupler 381 specifically has one degree of freedom of movement for hinge connection allowing only rotational movement around the hinge point, but not any translational movement via hinge point 375 to the coupler 381, which thereby prevents any retracting movement (translational movement) of the leg into bipod body.  As a result, limitation in claim 16: “and wherein a majority of said leg is not housed in a housing in either orientations” fails to be enabled because a minority (or smaller portion) of said leg (as implied) would require to be housed in either orientation, which means that during the stowed position of the legs, the legs need to partially retract into a housing, but cannot do so for the “one embodiment” of Figs 16-22 equipped with lock 370 and coupler 381.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, and 7-17 rejected under 35 U.S.C. 103 as being unpatentable over Murello (DE 202006001450, hereinafter referred to as "Murello") in view of Hansen et al (US 7841122, hereinafter referred to as "Hansen").
Regarding claim 1, Murello discloses a system comprising: (Figs 1 and 2, bipod 4 for firearm/weapon 1) a coupler used for coupling at least one leg to a firearm (Figs 2 and 3,  swivel body 5 and swing-latch mechanism 10 combined is “coupler” coupling leg element 8 to firearm/weapon 1); wherein said at least one leg (Figs 2-4,  guide sleeve 12 and leg element 8 combined) comprises an upstream end (Figs 2 and 3, guide sleeve 12) and a downstream end (Figs 2-4, leg element 8) separated by flexible joint (Figs 3 and 4, spring 23).
However, Murello fails to disclose a lock which couples with said flexible joint; wherein said at least one leg is convertible from a rigid position wherein said lock prevents said flexible joint from flexing to a flexible position wherein said lock does not prevent said flexible joint from flexing.
However, in the same field of endeavor of spring-loaded leg support bipod assembly for rifles, Hansen teaches wherein said at least one leg (Fig. 1, leg L and part of leg below slot 42 and interconnection tab 102 of leg assembly 10) comprises an upstream end (Figs 1 and 2A, leg L portion only) and a downstream end (Fig. 2A, part  separated by flexible joint (Figs 2A, 2B and 3, spring 30), a lock which couples with said flexible joint; (Hansen: lock/adapter 22 couples with flexible joint/ spring 30, Figs 2A, 2B and Fig. 3, spring 30 is retained and adhered in blind bore 28 defined in adapter 22 using adhesive, col. 3, lines 1-4) wherein said at least one leg is convertible from a rigid position wherein said lock prevents said flexible joint from flexing (spring 30 is compressed and prevented from flexing when adaptable support assembly 10 including adapter 22 is rotated until opposing end portions of pin P reach and engage closed end portion of keyways 32, 34 as shown in Fig. 4, col. 3, lines 28-40) to a flexible position wherein said lock does not prevent said flexible joint from flexing (Fig. 2A, leg L can be removed when spring 30 is at a flexible position as the pin P is guided through blind bore 28 along keyway such that pin P no longer act with adapter 22 to exert compression force on spring 30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello and Hansen, and to modify using Hansen because Hansen teaches of an adaptable leg support assembly that allows for improved capability of added interchangeability of different removable feet configured for different ground contact characteristics, of which Murello does not have.  For example, without having proper feet mounted to the bipod, a particular ground surface that is a very soft sandy surface may cause slipping.  Furthermore, another rationale which makes logical sense to modify Murello by Hansen is that the coil spring and lock of Hansen allows for the lock to be attached adjacent to the hinge and the coupler, which enables locking of entire leg.  Based on above or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.   

Regarding claim 2, Murello disclose wherein said flexible joint ((Figs 3 and 4, spring 23) comprises a coil (coil spring 23).

Regarding claim 3, Murello discloses the system comprising a hinge (Figs 1-3, bipod 4, hinge element 11) whereby said at least one leg can rotate relative to said coupler (Fig. 4, leg element 8 rotated in direction S, relative to swivel body 5 and swing-latch mechanism 10).    

Regarding claim 4, Murello discloses further comprising a fixed hinge point (see annotated figure A below) which allows rotation of said hinge relative to said coupler (   Fig. 4, rotation angle S, see also annotated figure B below).


Annotated figure A of Fig. 4 of Murello

    PNG
    media_image1.png
    601
    579
    media_image1.png
    Greyscale

Regarding claim 5, Murello fails to disclose wherein said fixed hinge point comprises an adjustable bolt.   However, Murello discloses wherein said fixed hinge point comprises a hinge element in the form of a pin (English translation copy: [0027] At the upper end of the leg element 8 is one with the swivel body 5 connected swing-latch mechanism 10 arranged, which has a suitable hinge element 11 (eg a pin) with the swivel body 5 is coupled).  Meanwhile, Hansen teaches a fixed hinge point comprises an adjustable bolt (Fig. 3, 70 including 74, 76 and 78). Therefore, it would also have been obvious to substitute the hinge element/ pin of Murello by another hinge element / or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.   

Regarding claim 7, Murello fails to disclose wherein said lock is moveable along said leg, and whereby movement of the lock relative to the flexible joint determines if the leg is in the rigid position or the flexible position.  
However, Hansen teaches wherein said lock (adapter 22) is moveable along said leg (adapter 22 is moveable along leg L as shown by Figs 2A and 2B), and whereby movement of the lock relative to the flexible joint determines if the leg is in the rigid position or the flexible position (elongated spring 30 and compressed spring 30 for the flexible joint of Figs 2A and 2B, and the relative movement of the adapter 22 with respect to the elongated/compressed spring 30 as caused by rotational and translational movements of leg L shown by arrowed lines in Figs 2A and 2B determines whether leg L is in locked/rigid position of Fig. 4 versus removed foot / flexible position of Fig. 2A; note: leg L of Fig. 2A becomes to be in flexible position by being (flexibly) attachable to various other adaptable leg support). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello and Hansen, and to modify using the adapter and 

Regarding claim 8, Murello fails to disclose wherein said lock surrounds the flexible joint when in the rigid position, and wherein said lock does not surround the flexible joint when in the flexible position.  However, Hansen teaches wherein said lock surrounds the flexible joint when in the rigid position (lock/ adapter 22 surrounds internal spring S in Fig 2B when in rigid position), and wherein said lock does not surround the flexible joint when in the flexible position (lock/adapter 22, Fig. 2A, does not surround internal spring S in leg L, and the leg L becomes to be in flexible position by being (flexibly) attachable to various other adaptable leg support).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello and Hansen, and to modify using Hansen because of the following rationales:(a) the internal spring in the leg of Hansen can be compatibly adapted for use in view of coil spring 23 of Murello; (b) In addition, the adapter and inner spring of Hansen offer added interchangeability of different removable feet; (c) it makes logical sense to modify using the coil spring and lock mechanism of Hansen because the lock of Hansen can be attached adjacent to the hinge and the coupler, which enables locking of each entire leg. On the other hand, Murello fails to disclose of a locking mechanism of the leg to transition between rigid position and flexible position, which means using only coil spring 23 of Murello as being flexible joint would not be able to lock each leg as whole (i.e. transition from flexible 

Regarding claim 9, Murello fails to disclose wherein said lock comprises a hollow member which completely receives said flexible joint when in said rigid position, wherein said at least one leg is coupled to a locking pin which secures said leg in said rigid and said flexible positions.  However, Hansen teaches wherein said lock comprises a hollow member (blind bore 28, Figs 2A, 3, 5) which completely receives said flexible joint when in said rigid position (when the pin reach the end position of keyway 34 as shown in Fig. 4, flexible joint / spring 30 or inner spring S is completely received in blind bore 28 in Fig. 2B), wherein said at least one leg is coupled to a locking pin (leg L is directly coupled to pin P, Fig. 2A) which secures said leg in said rigid and said flexible positions (leg L and pin, Figs 2A and 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello and Hansen, and to using Hansen because the adapter and hollow member of Hansen enables added interchangeability of different removable feet to the bipod assembly, of which Murello does not teach.

Regarding claim 10, Murello fails to disclose further comprising a housing located within said lock, wherein said housing comprises an upstream locking opening and a downstream locking opening, wherein said upstream locking opening engages said locking pin when the at least one leg is in the rigid position, and wherein said downstream locking opening engages said locking pin when the at least one leg is in the flexible position.  However, Hansen teaches further comprising a housing located within said lock (cylindrical main body of the adapter 22 described as being machined from T6 aluminum is interpreted as being housing located with adapter 22, col. 2, lines 62-67), wherein said housing comprises an upstream locking opening (closed end portion of keyway 34 in Fig. 4 at which the pin P engages) and a downstream locking opening (keyway 32 at leg receiving portion 24), wherein said upstream locking opening (closed end portion of keyway 34) engages said locking pin (pin P) when the at least one leg is in the rigid position (leg L, Figs 2B and 4), and wherein said downstream locking opening (keyway 32 at leg receiving portion 24) engages said locking pin (pin P of leg L) when the at least one leg is in the flexible position (leg L in Fig. 2A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murelloband Hansen, and to modify using Hansen because the adapter with locking openings of Hansen enables added interchangeability of different removable feet to the bipod assembly, of which Murello does not teach.

Regarding claim 11, Murello fails to disclose said upstream locking opening and said downstream openings are located on opposing sides of said housing and each comprise an indentation, and wherein the openings are connected via a channel, and wherein said locking pin is manipulated to travel through said channel to engage either said upstream locking opening or said downstream locking opening. However, Hansen teaches said upstream locking opening (closed end portion of keyway 34) and said downstream openings (keyway 32 at leg receiving portion 24) are located on opposing sides of said housing (under broadest reasonable interpretation standard for claim interpretation, “opposing sides” means that closed end portion of keyway 34 is disposed  and each comprise an indentation (closed end portion of 34), and wherein the openings are connected via a channel (see marked-up partial view of Fig. 3 shown below, alternatively, Fig. 5 also show channel from 24’ to 26’), 
marked-up partial view of Fig. 3

    PNG
    media_image2.png
    784
    837
    media_image2.png
    Greyscale

and wherein said locking pin (pin P of leg L) is manipulated to travel through said channel (pin P is configured to travel from through channel shown above through 32)  to engage either said upstream locking opening or said downstream locking opening (pin P engages 34 at closed end portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello and Hansen, and to modify using Hansen because the adapter 

Regarding claim 12, Murello fails to disclose said leg is rotated to allow said locking pin to engage said upstream locking opening.  However, Hansen teaches said leg is rotated to allow said locking pin to engage said upstream locking opening (pin P is engaged at closed end portion of keyway 34 after the leg L is rotated in Figs 2B and 4; col. 3 line 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello and Hansen, and to modify using Hansen because the adapter with locking pin and keyways of Hansen enables added interchangeability of different removable feet to the bipod assembly.

Regarding claim 13, Murello discloses further comprising a hinge which couples to said coupler (see annotated figure B below), and wherein said coupler comprises an anchor (see annotated figure B below, detent latch / catch 21 (anchor)), and wherein said hinge comprises two anchor points which engage with the anchor (see annotated figure B below, anchor is engaged at anchor point /recess 24 when in vertical position as shown).

Annotated Figure B of Fig. 4 of Murello

    PNG
    media_image3.png
    740
    745
    media_image3.png
    Greyscale

Regarding claim 14, Murello discloses wherein said at least two anchor points comprise indentations in the hinge (see annotated figure B above, and Fig. 5 showing the indentations/recesses corresponding to 24 and 25), wherein the at least two anchor points comprise an upper anchor point and a lower anchor point (see annotated figure B above), wherein said at least one leg is in a first retracted orientation when said upper anchor point is engaged with the anchor ([0030] of English translation copy: leg element 8 is in rest position when anchor / catch 21 is engaged with recess 25), and wherein the at least one leg is in a second extended orientation when said lower anchor point is engaged with the anchor (see annotated figure B above, [0030] and [0031] of English translation copy describes of the anchor 21 engaged with the recess 24 when in extended/support position).

Regarding claim 15, Murello discloses wherein said second orientation is separated by at least 30 degrees from said first orientation. (Fig. 4 and [0030] of English translation copy: leg element 8 is in rest position when anchor 21 is engaged with recess 25, and the anchor 21 is engaged with the recess 24 when in supporting position, the angle between the leg element 8 going from rest position to supporting position (first and second orientations) appears to be at least 30 degrees, when anchor is moved from recess 25 to recess 24, and vice versus, as observed in Fig. 4 indicated by rotation direction of arrow S).  

Regarding claim 16, Murello discloses wherein said coupler is coupled to a firearm (Figs 2 and 3, swivel body 5 and swing latch 10 (coupler) coupling leg element 8 to firearm/weapon 1), wherein said at least one leg is rotatable relative to said firearm from a retracted orientation to an extended orientation ([0030] and [0031] of English translation copy describes of the support/extended position with stand 6 extended, and folded/rest position with stand/leg folded, via pivoting movement (rotation); abstract of English translation copy describes swiveling on the swivel body to go between rest position and support position); see Fig. 4 for showing rotation direction C of leg element 8), and wherein a majority of said leg is not housed in a housing in either orientations (a portion of the leg element 8 (and stand 6) not housing in the fore-end 3 of the firearm partially accommodated in the recess 7 of the fore-end 3 as described in paragraph [0024] of English translation copy and see Fig. 1; moreover, although the leg (8) is positioned within the recess (7) of the forearm (3), but nevertheless, “positioned in a recess” is not the same as “housed in a housing”, therefore, a majority of leg (8) remains not housed in the housing in either extended or stowed orientations). 

Regarding claim 17, Murello discloses wherein said at least one leg comprises two legs (Figs. 2 and 3, two leg elements 8).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Murello (DE 202006001450, hereinafter referred to as "Murello") in view of Hansen et al (US 7841122, hereinafter referred to as "Hansen"), as applied to claim 1 above, and in further view of Potterfield et al. (US 20120085012, hereinafter referred to as "Potterfield").

Regarding claim 6, Murello and Hansen, singularly or in combination, fails to disclose a biasing mechanism for the (bipod firearm support) system.  However, in the same field of endeavor of firearm adjustable bipod support, Potterfield teaches the system further comprising a biasing mechanism (first spring 258a, second spring 258b, Fig. 2A, biasing member or springs, col. 3, lines 60-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Murello and Hansen, as previously discussed for claim 1, and to further modify using Potterfield because the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gallo US 20130232844 A1 teaches a firearm bipod assembly that is not housed in any housing in either extended or collapsed position. Hatch US 20190360634 teaches a firearm bipod with a telescoping lock mechanism. Ravnaas US 10352644 teaches a firearm stock with support that may be stored inside the stock when not in use. Wiklund WO 2019035751 discloses a bayonet locking mechanism with spring biasing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT-- 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DING Y TAN/Examiner, Art Unit 3632         

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632